Citation Nr: 1601231	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  06-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower respiratory condition.

2.  Entitlement to service connection for a sinus, nose, throat, larynx, or pharynx condition, including sinusitis and allergic rhinitis with sinus congestion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to September 1978 and July 1979 to November 1985.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran had a hearing before the Board in May 2013, and the transcript is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 VA examiner determined that the Veteran had only had allergic rhinitis and asthma during the period of the claim.  The examiner then determined that the conditions were due to smoking.  Although the examiner indicated that the conditions were not related to service, the Board finds the opinion is ambiguous as to whether either condition began during service.  The Board notes that although 38 C.F.R. § 3.300 precludes service connection for a disability caused by the use of tobacco products during service, it does not preclude service connection for a disability that began during service, even if that disability were due to tobacco use.  Thus, an addendum is needed.  Additionally, the Board finds it would be beneficial to obtain an additional rationale for the determination that the Veteran does not, and has not, had chronic bronchitis or chronic obstructive pulmonary disease (COPD) during the period of the claim.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the claims including up-to-date VA treatment records.

2.  Obtain an addendum opinion from the April 2015 medical examiner (or if unavailable, an appropriate substitute medical professional).  

The examiner should state whether it is at least as likely as not that a respiratory or rhino/sinus condition began in service.  A rationale must be provided, with consideration of the in-service treatment and history of symptoms since service.  

The examiner should provide additional rationale for the determination that the Veteran does not have, and has not had, COPD or chronic bronchitis during the period of the claim.  

4.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




